Citation Nr: 1507846	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  12-31 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to special monthly compensation (SMC) under 38 U.S.C. § 1114(s).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Elias, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1976 to December 1980 and August 1981 to August 1997.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, that denied entitlement to a TDIU.

The issue of entitlement to TDIU also raises the issue of entitlement to SMC under 38 U.S.C. § 1114(s), as the record shows that the criteria for SMC at the (s) rate are satisfied as of June 23, 2013.  See Akles v. Derwinski, 1 Vet. App. 118, 121 (1991) (observing that entitlement to SMC is an "inferred issue" in the context of an increased rating claim that must be considered when the record indicates that it may be available, even if the claimant does not place eligibility for this ancillary benefit at issue); Cf. AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a claimant is presumed to be seeking the maximum benefits allowed by law).  Accordingly, this issue has been added for appellate consideration, as reflected on the cover sheet of this opinion.


FINDINGS OF FACT

1.  The manifestations of the Veteran's lumbar spondylosis with degenerative arthritis (hereinafter referred to as the back condition) have been sufficiently incapacitating as to result in unemployability, effective from July 23, 2008 to November 15, 2012.

2. A total rating has been assigned to the manifestations of the Veteran back condition, and since June 23, 2013, other service-connected disabilities involving different anatomical locations or bodily systems have a combined rating exceeding 60 percent.

CONCLUSIONS OF LAW

1. The criteria for entitlement to TDIU have been met, effective from July 23, 2008 to November 15, 2012.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 3.400, 4.3, 4.15, 4.16, 4.18, 4.19 (2014).

2. The criteria for entitlement to SMC at the (s) rate have been satisfied as of June 23, 2013.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. TDIU

The Veteran contends that he is unable to work due to the manifestations of his service-connected back condition.  For the following reasons, the Board finds that entitlement to TDIU is established, effective from July 23, 2008 to November 15, 2012. 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 4.15. 

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

In making such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).



Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age.  See 38 C.F.R. §§ 3.341(a), 4.16(a).

If unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more.  See 38 C.F.R. § 4.16(a).  If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  Id.  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system such as orthopedic disabilities, will be considered as one disability for TDIU purposes.  Id. 

The criteria for schedular consideration of entitlement to TDIU are satisfied from July 23, 2008 (the date of the Veteran's claim) until November 15, 2012.  As of November 16, 2012, the Veteran has been awarded a combined schedular rating of 100 percent due solely to manifestations of his lumbar spondylosis with degenerative arthritis - including the same lumbar manifestations that warrant a TDIU prior to that date.  Accordingly, the issue of entitlement to a TDIU becomes moot as of that date, as a TDIU may be assigned only where the schedular rating is less than 100 percent.  Here, the same disabilities provide the basis for both the TDIU and 100 percent schedular rating, during the relevant time periods.

With respect to the time period at issue, and in pertinent part, the Veteran's lumbar spondylosis with degenerative arthritis was rated as 10 percent disabling from July 23, 2008 to September 7, 2008, and as 40 percent disabling from September 8, 2008 to November 15, 2012; radiculopathy of the left lower extremity (sciatic nerve) was rated as 10 percent disabling from April 16, 2010 to November 15, 2012; limitation of left thigh flexion was rated as 30 percent disabling from April 16, 2010 to November 15, 2012; impairment of the right thigh was rated as 20 percent disabling from July 23, 2008 to November 15, 2012; limitation of right thigh flexion was rated as 40 percent disabling from July 23, 2008 to April 15, 2010, and as 20 percent disabling from April 16, 2010 to November 15, 2012; radiculopathy of the right lower extremity (sciatic nerve) was rated as 10 percent disabling from July 23, 2008 to November 15, 2012; and impairment of the left thigh was rated as 20 percent disabling from July 23, 2008 to April 15, 2010, and as 10 percent disabling from April 16, 2010 to November 15, 2012.  

Based upon these disabilities, all of which share a common etiology, the Veteran had a combined 80 percent rating from July 23, 2008 to April 15, 2010; and a combined 90 percent rating from April 16, 2010 to November 15, 2012.  Accordingly, the schedular criteria for entitlement to TDIU were met from July 23, 2008 to November 15, 2012. 

The evidence of record, including the March 2009 formal application for TDIU, shows that the Veteran has a high school education, and that from November 1998 to December 1998 he was employed in maintenance and production.  In his January 2010 notice of disagreement, the Veteran reports that he had to stop working in 1998 due to his back pain and his inability to perform the work.  The Veteran also states that the skills he learned in service are now obsolete and have no civilian application.

In the April 2010 VA examination report, the examiner found that the Veteran's back problems and lower extremity radiculopathy would prevent physical employment and that the Veteran is capable of only very sedentary employment.   The January 2014 VA examination report reflects the examiner's opinion that the Veteran is only capable of performing sedentary work for brief periods of time due to his inability to sit for prolonged periods of time.

The Veteran's work history is limited to physical employment in production and maintenance and the training he received in service is now obsolete.  There is no evidence showing that he has the training or vocational background or experience that would enable him to work in a sedentary capacity. Moreover, the April 2010 VA examiner found that the Veteran's back condition and lower extremity 

radiculopathy prevented sedentary employment and the January 2014 VA examiner found that the Veteran could only perform sedentary work for short periods of time.

Resolving any doubt in favor of the Veteran, the combined effects of the manifestations of his back condition are sufficiently incapacitating as to result in unemployability in light of the severity of his disability, work history and experience, and the Veteran's own statements as to his inability to resume work due to his back condition.  It should also be noted that although the January 2014 VA examiner found the Veteran could do part time sedentary work, "substantially gainful employment" is defined as work which is more than marginal.  See Moore, 1 Vet. App. 356.  It is not clear that the type of work the Veteran could do as described by the January 2014 VA examiner would meet that requirement given its part-time nature and the restrictions or modifications involved.  Any doubt on this issue is resolved in favor of the claimant. See 38 C.F.R. § 3.102.  Accordingly, applying the benefit of the doubt, TDIU is granted from July 23, 2008 to November 15, 2012, the entire appellate period at issue.  See 38 C.F.R. § 5107; 38 C.F.R. § 3.102.


II. SMC

The Board finds that entitlement to SMC under 38 U.S.C. § 1114(s) is warranted.  

As relevant to this case, SMC is payable if a veteran has a single service-connected disability rated as total, and has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  A "single service-connected disability rated as total" under 38 U.S.C. § 1114(s) is not limited to cases where a 100 percent rating has been assigned via the application of one or more diagnostic codes in the rating schedule; rather, entitlement to TDIU may serve as the "total" rating for the purposes of special monthly compensation at the (s) rate if 

the TDIU is predicated upon a single disability.  Bradley v. Peake, 22 Vet. App. 280 (2009).

The Veteran's entitlement to SMC turns on whether the various manifestations of his back condition may be considered "a service connected disability rated total" for purposes of 38 U.S.C. § 1114(s) or "a single service-connected disability rated as 100 percent" under 38 C.F.R. § 3.350(i).  Although the United States Court of Appeals for Veterans Claims (Court) noted that multiple disabilities arising from a single accident would not satisfy the requirement for a single disability rated 100 percent, the Court did not consider the situation in the instant case, where multiple ratings have been provided for the manifestations of a single disease.  Bradley, 22 Vet. App. at 290-91.

Although the Veteran's back condition has been assigned multiple ratings, the Board finds that all of the manifestations of the back condition are organically the same, and thus, qualify as "a single service-connected disability."  Accordingly, the Board views the back condition's manifestations as "a service connected disability rated total" or 100 percent.  

As noted above, the Veteran has been awarded a TDIU based upon his lumbar spine disability and its associated manifestations from July 23, 2008 to November 15, 2012, and a 100 percent schedular rating for his lumbar spine disability and its associated manifestations from November 16, 2012 forward.  In addition, since June 23, 2013, the Veteran has been service connected for a disability involving anatomical segments or bodily systems different from the back, specifically, an adjustment disorder, rated as 70 percent disabling.  Accordingly, the criteria for entitlement to SMC under 38 U.S.C. § 1114(s) are satisfied as of June 23, 2013.  

Prior to June 23, 2013, all of the service-connected conditions were manifestations of the Veteran's back condition, thus they did not involve different anatomical segments or bodily systems.  The Board's grant of SMC at the (s) rate as of June 23, 

2013 is based solely on the fact that he is entitled to this ancillary benefit as a matter of law as of this date.


ORDER

Entitlement to a total disability rating based on individual unemployability is granted effective from July 23, 2008, to November 15, 2012, subject to the laws and regulations governing payment of monetary benefits.

Entitlement to special monthly compensation under 38 U.S.C. § 1114(s) is granted effective June 23, 2013, subject to the laws and regulations governing payment of monetary benefits.



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


